DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on August 3, 2022 was received. Claims 1, 7 and 9 were amended. Claims 8, 10-11, 17 and 19-20 were canceled. No claim was added. Claims 12-16 and 18 were withdrawn. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued May 26, 2022. 

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, on claims 1-11 were withdrawn, because the claims have been amended. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, claim 1 teaches the deposit material is ceramic, thus, the limitation of spraying metallic powder or wire contradicts to claim 1 limitation. For purpose of examination, the limitation of claim 4 is interpreted as spraying ceramic powder of wire. However, Applicant should clarify what is intended, without adding new matter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claim rejections under 35 U.S.C. 103 as being unpatentable over Miarecki (US20160369419) in view of Hyman (US20170073816) and Chang (US20020086118), and further evidenced by Seok (US20150064358) on claims 1-4 and 6-11 are withdrawn, because the claims have been amended. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Miarecki (US20160369419) in view of Hyman (US20170073816) and Chang (US20020086118), and further evidenced by Seok (US20150064358) as applied to claim 1-4 and 6-11, and further in view of Kamgaing (US20190190106) on claim 5 is withdrawn, because the claim has been amended. 

Claims 1-4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Twomey (US20170144270) in view of Chang (US20020086118).
Regarding claim 1, Twomey teaches a method of treating a substrate, wherein the substrate surface is impregnated with a dopant, an adhesion-promotion agent (abstract, paragraphs 0026, 0054), the substrate surface comprising the impregnated with adhesion-promotion agent reads on the limitation of interface (see layer 56 in figure 5 and paragraph 0119) (a method of creating an interface). Twomey teaches the substrate can be polymer (paragraph 0112) and the adhesion-promotion agent is primer-forming spices comprising silane or siloxane (paragraph 0059), siloxane and silane are known to be a functional group in organosilicon compound (organometallic compound) in the adhesion promoting/primer species group, thus, Twomey teaches adding a plurality of organometallic compounds to a polymeric material to create an interface. Organosilane/siloxane are considered to read on the limitation of the organometallic compound as evidecnd Cain (US20220093343, pragraphs 0042-0043 and 0048). Twomey teaches to form a corrosion inhibiting coating, or scratch inhibiting coating such as ceramic coating 58 on the interface layer 56 (see figure 6, paragraph 0122), wherein the corrosion inhibiting coating or scratch resistant coating can be formed by spraying (paragraph 0102) (depositing the deposit material on the interfacial layer, wherein the deposit material forms a solidified deposit layer on the interfacial layer). Twomey teaches to form the sprayed ceramic layer on the interfacial layer, wherein it would be expected the interfacial layer (substrate) is placed on a holder or supporting surface for such spraying process. The holder/supporting device reads on the limitation of the mod as the claim does not define the function of the mold other than holder the interfacial layer. 
Twomey does not explicitly teach the deposit material is melted to spray on the interfacial layer. However, Chang teaches a plasma spraying a ceramic material on a substrate (abstract, paragraph 0028), and discloses the deposit material is heated to molten state (heated to molten temperature) for spraying and forms a solidified layer on the substrate upon cooling (paragraphs 0023-0024). Chang further teaches the temperature of the molten particles affects the physical and chemical bonding with the substrate (paragraphs 0025). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimized the temperature of the particles in the process to yield the desired level of physical and chemical bond between interfacial layer and the deposit material. Discovery of optimum value of the result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. Since the predetermined volumetric density of the deposit material is in a linear relationship with the temperature of the deposit material, the optimization of the temperature of the deposit material would intrinsically optimize the volumetric density of the deposit material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to plasma spraying the ceramic coating (which involves heating to melt the deposit material, and spraying and cooling the deposit material to formed the solidified deposit layer on the interfacial layer) as suggested by Chang in the method of Twomey because Chang teaches plasma spraying allows the coating and the substrate (interfacial layer) to form both mechanical interlocking and diffusing bonding (pargraph 0025). 
Regarding claim 2, “volumetric density of the deposit material linearly decreases as temperature of the deposit material increases” is intrinsic, as the deposit material are the same (ceramic). Latent heat being transferred from the deposit material to the interfacial layer is expected from heating the deposit material. Since the redetermined volumetric density of the deposit material is a linear relationship with the temperature of the deposit material, the optimization of the temperature of the deposit material (see claim 1 rejection) would intrinsically optimize the volumetric density of the deposit material, and the latent heat transfer would be expected from the result of the optimized hating temperature and optimized predetermined minimized volumetric density of the deposit material. 
Regarding claim 3, Twomey teaches to adding the plurality of organometallic compounds to a surface of the polymeric material (paragraph 0026).
Regarding claim 4, Chang teaches both mechanical interlocking (physical) and diffusion bonding (chemical) occur between the coating and the substrate interface (pargraph 0025), thus the formation of the solidified deposit layer maximizes a strength of an interface between the interfacial layer and the solidified deposit layer. And Chang teaches the deposit material includes spraying ceramic powder directly onto the substrate (paragraphs 0021 and 0023-0024).
Regarding claim 6, Twomey teaches the organometallic compounds includes silicon (paragraph 0059).
Regarding claim 9, Chang teaches the deposition of the deposit material on the interfacial layer causes a physical diffusion between the deposit material and the interfacial layer (paragraph 0025).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Twomey (US20170144270) in view of Chang (US20020086118) as applied to 1-4, 6 and 9 above, and further in view of Kamgaing (US20190190106). 
Regarding claim 5, Twomey in view of Chang teaches all limitations of this claim except the deposit material is 3D printed. However, Chiang teaches a method of forming layer on a surface (abstract), and discloses thermal spraying and 3D printing are functionally equivalent method of forming ceramic coating on a surface (paragraphs 0050 and 0107). Therefore, it would have been obvious to one of ordinary skill in the art to substitute 3D printing for thermal spraying as the method of depositing the deposit material in the method of Twomey in view of Chang. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over under Twomey (US20170144270) in view of Chang (US20020086118), as applied to claims 1-4, 6 and 9 above, and further in view of Khonsari (US20060103073). 
Regarding claim 7, Twomey in view of Chang teaches all limitations of this claim except the ceramic material includes graphite-based composite. However, Khonsari teaches a mechanical seal (abstract) and discloses ceramics and graphite composite are functionally equivalent corrosion resistant material (paragraph 0030). Therefore, it would have been obvious to one of ordinary skill in the art to substitute graphite based composite for ceramic as deposit material in the method of Twomey in view of Chang. In addition, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two material, graphite based composite and ceramic, to form a deposit material. It si prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Kerkhoven, 205 USPQ 1069, 1072. 
. 

Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717